Citation Nr: 1744834	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  17-06 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for lung nodules.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a back disability. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Scarduzio, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1944 to May 1946 and from June 1951 to June 1953, to include service in Europe during World War II.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The evidence is against a finding that the Veteran has a current lung nodule disability that was caused or aggravated by military service.  

2.  The evidence is against a finding that the Veteran has a current right knee disability that was caused or aggravated by military service.  

3.  The evidence is against a finding that the Veteran has a current back disability that was caused or aggravated by military service.  


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for lung nodules have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for establishing service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  The criteria for establishing service connection for a back disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. § 3.159 (2016).  

The Board notes that the Veteran's claims file does not contain any VA or private treatment records.  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In the instant case, the Board finds that VA has satisfied its duty to notify.  Specifically, a July 2012 letter, sent prior to the July 2013 rating decision that denied service connection, advised the Veteran of the evidence and information necessary to substantiate his service connection claims on direct and secondary bases, as well as his and VA's respective responsibilities in obtaining such evidence and information.  No notice response was received from the Veteran.

The Board also notes that only a portion of the Veteran's service treatment records for his first period of service between March 1944 to May 1946 are of record.  The remaining service records for that period were destroyed in the 1973 National Personnel Records Center (NPRC) fire.  VA has a heightened duty to assist the claimant in developing the claim, as well as to consider the applicability of the benefit of the doubt rule and to explain its decision.  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548   (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board finds that the heightened duty to assist has been met. 

In November 2016, the Veteran was informed that his missing service treatment records may have been fire related and was asked to complete a request for information needed to reconstruct medical data (NA Form 13055) so that the RO could request a thorough search be made for any available records.  The Veteran responded in December 2016, indicating only years of treatment from 1952-1953 for his claimed back injury.  An additional NA Form 13055 was sent to the Veteran requesting additional information.  The Veteran responded again in April 2017, still only supplying years of treatment for his claimed disabilities with no further specifics.  

Case law does not lower the legal standard for proving a claim for service connection in such circumstances, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claims.

The Board further acknowledges the argument by his representative that VA has not afforded the Veteran a comprehensive medical examination relating to his claims.  However, the Board finds that such an examination is not necessary to render a decision under the circumstances of this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  Under McLendon, in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id.  

In this case, the Board finds that a VA examination is not necessary.  As discussed below, the evidence does not demonstrate that the Veteran has current diagnoses of lung, knee, or back disabilities.  Further, available service treatment records do not indicate treatment relating to a lung, knee or back disability.  A June 1953 examination report upon separation from his second period of active service notes normal lungs and chest, as well as normal lower extremities and spine.  The only evidence of an in-service injury is a December 1952 left ankle X-ray with no further clarification.  As such, the first two McClendon requirements are not satisfied and a VA examination addressing the Veteran's claims is not required.  See also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (finding that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service).

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  A disability that is proximately due to, the result of, or permanently aggravated by a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, certain chronic disabilities, such as arthritis, that become manifest to a degree of 10 percent within one year from the date of termination of such service shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. §§ 3.307, 3.309 (2016); see also Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

While the Veteran has asserted that he currently suffers from lung nodules, a right knee disability, and a back disability, the evidence is negative for any treatment records indicating that he has a current disability for service connection purposes. 

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1131.  In the absence of proof of current diagnoses of his asserted disabilities, service connection for that disability cannot be established.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

As noted above, the Veteran was afforded the opportunity to submit evidence in support of his claim.  The Board emphasizes that the duty to assist is a two-way street.  If the Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran has not identified any specific outstanding records that indicate he has the disabilities for which he is claiming service connection.

The Board does acknowledge the Veteran's lay assertions regarding the existence of these disabilities and that they were caused or aggravated by in-service injuries during his two periods of active duty.  However, the statements do not establish current disabilities.  The Veteran, as a lay person, has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, diagnoses of lung, knee, and back disabilities are not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis of these disabilities is not competent medical evidence.  

Without evidence of current disabilities or treatment of the symptomology of lung nodules, knee, or back disabilities, the preponderance of the evidence is against the Veteran's claims for service connection.

In reaching the above conclusions the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for lung nodules is denied.

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a back disability is denied. 



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


